White, Presiding Judge.
Appellant and his brother, John Phillips, were jointly indicted and jointly tried for the theft of five head *163of neat cattle, the property of James W. Baker. John Phillips was acquitted; appellant was convicted, and given two years in the penitentiary by way of punishment.
We will dispose of the bills of exception in the same order in which they are presented in the record, stating substantially only such facts as are necessary to an understanding of the points made.
1. When found by the owner after they had been stolen, the animals were in the possession and herd of one Caffal. Caffal was called as a witness for the State. He was asked, on his examination in chief, by the district attorney, about the character and condition of the brand as it appeared upon the animals when he purchased them. He stated that he had purchased them from appellant, and that the brand was COTTOÉ across the ribs, and that when he first saw it he asked one of the defendants, “ What d—d fool had put such a brand as that on the animal?” At this the district attorney stopped him, and nothing further was elicited upon the point. On cross-examination it was sought to prove by the witness what the defendant said to him at the time, in answer to this question of the witness. Objection was made by the prosecution upon the ground that the State had not attempted to prove any conversation between witness and defendant which took place at said time. The objection was sustained by the court, and the jury were instructed to disregard and not consider what the witness had previously said about his having asked the defendant about the brand. Defendant excepted to this action of the court, stating that he expected to prove by the witness that, in response to said question, defendant told the witness that he had bought the animals from one Oottor, who was driving the cattle from East Texas. This ruling of the court was erroneous. Defendant was not only entitled to the testimony on cross-examination, under the circumstances stated, but what he desired to prove by the witness would have been competent and admissible as original evidence under the rule that declarations made by a defendant, when part of the res gestee, are admissible for the defense; and also under the other well settled rule that where a party is found in possession of property recently stolen, and an explanation of his possession is directly or circumstantially demanded, what he says in explanation is admissible in his behalf. (Castello v. The State, 15 Texas Ct. App., 551; Taylor v. The State, id., 356; Roberts v. The State, 17 Texas Ct. App., 82; Anderson v. The State, 11 Texas Ct. App., 576; Lewis v. The State, 17 Texas Ct. App., 140; Heskew v. The State, 17 Texas Ct. App., 172; York v. The State, 17 Texas Ct. App., 441.)
*1642. One Alston was introduced as a witness by defendant, and he testified that he was one of the subscribing witnesses to.a bill of sale executed by Cottor to appellant for the animals in question, and that he, witness, had subsequent to its execution proven up said bill of sale before one McGee, a justice of the peace in Wilson county. This bill of sale was adduced in connection with witness’s testimony. The district attorney asked the witness, on cross-examination, many questions tending indirectly to attack the character and to throw discredit on the testimony of the witness. The witness was a stranger in Gonzales county, and defendant proposed to introduce witnesses who had known the witness for years, to prove that bis reputation for truth and veracity was good where he resided and was known. This was objected to by the State as inadmissible, on the ground that his reputation had not been attacked; and the objection was sustained and the evidence disallowed.
That a witness whose reputation for veracity has been directly assailed, or where his credit has been impeached by showing that he has made contradictory statements to his evidence given on the trial, may be sustained by proof of his general good character for truth and veracity is well settled in this State, and the doctrine announced by Mr. Greenleaf upon the subject adopted as the rule. (1 Greenl. Ev. (13th ed.), § 469; Burrell v. The State, 18 Texas, 713; Dixon v. The State, 15 Texas Ct. App., 271; Coombes v. The State, 17 Texas Ct. App., 258; Thomas v. The State, 18 Texas Ct. App., 214; Johnson v. Brown, 51 Texas, 65.) But in this instance the witness’s character had not been impeached, nor were contradictory statements shown. It was, however, shown that he was a stranger, testifying to isolated facts, and the cross-examination to which he was subjected tended strongly to discredit his statements. Discussing the extent to which sustaining witnesses are allowed, Mr. Wharton says: “It is further held that such evidence may be admitted on particular discrediting facts being developed against the witness in his cross-examination, especially when he is in the situation of a stranger testifying to isolated facts.” (Whart. Crim. Ev. (8th ed.), § 491.) Under this rule we are of opinion defendant should have been allowed to introduce the testimony of his sustaining witnesses.
3. After the charge had been delivered and handed to the jury with the other papers in the case, and the sheriff had been ordered to adjourn the court, as the judge rose to leave the bench defendant’s attorneys asked the court to note the fact that they reserved exceptions to his charge, without pointing out the particular objectionable portions excepted to. The court remarked “you are too *165late,” and refused to allow a bill of exceptions to the charge, but signed a bill reserved to his ruling in refusing to allow the exception, and in connection therewith requests this court to prescribe a rule for the practice which should be observed in taking exceptions to the court’s charge by the defendant.
Such a rule has been announced in McCall v. The State, 14 Texas Ct. App., 353. It is there said: “Ve do not think it is contemplated by the law (Code Crim. Proc., art. 686) that a defendant in a criminal trial, desiring to except to the charge of the court or to the action of the court in refusing a charge, should do so at the very time the charge is given or refused. To require him to do this would be placing before him the alternative of passively and silently submitting to what he conceives to be an error, or to take the risk of creating against himself a prejudice in the minds of the jury by expressing a dissatisfaction with the law as given them in charge by the court. We think a proper and usual practice is to allow the defendant to take his bills of exceptions to the charge of the court, and to the refusal of charges, after the jury has retired from the box.” In civil practice charges given by the court are not, as in criminal cases, required to be excepted to specially, but are regarded as excepted to without the necessity of taking any bill of exceptions thereto. (Rev. Stats., art. 1318; 2 Cond. Repts. (Willson), § 135.) In criminal cases we are not aware that the exceptions to the charge required to be noted should point out and specify particularly the objectionable portion or portions excepted to, at the time of asking leave to reserve exceptions. This is scarcely practicable. To make specific objections in a majority of cases requires time and a thorough scanning of the language used in the charge. All that is required is that general exception be taken at the time, with a request for time to prepare a bill containing the specific objections, to be prepared before the verdict is returned in order that the court may have an opportunity to correct the charge, if so desired. We are of opinion the court erred in not allowing defendant’s exceptions to the charge.
4. In appellant’s assignment of errors and brief several supposed errors in the charge are pointed out specifically and complained of. We only notice the one deemed material by us. The defense was that defendant had purchased the cattle of one Cottor, and in support of this defense, amongst other things, a bill of sale from Cottor to defendant was adduced in evidence. Upon this defense the court instructed the jury, “ if you believe from the evidence that defendants, or either of them, purchased the said animals, and that such *166purchase was made in good faith, no matter whether the cattle had been previously stolen or not, and that defendants knew they were stolen property at the time they purchased them, yet they are entitled to be acquitted of the offense charged in this case.” The use of the terms “ that such purchase was made in good faith,” it is claimed was erroneous and calculated to mislead.
If defendant did not participate in the original talcing of the property, good faith or bad faith had nothing to do with a subsequent purchase of it by him. (McAfee v. The State, 14 Texas Ct. App., 668; Clayton v. The State, 15 Texas Ct. App., 348; Prator v. The State, 15 Texas Ct. App., 363.) But if the evidence shows or tends to show that, at the time of the original taking, defendant was conspiring, participating and acting with the party taking the property, he would be guilty as a principal; and if under such circumstances he seeks immunity by means of a bill of sale as evidence of a purchase by him, then indeed it would not only be right but highly proper for the court to submit the question of the bonafides of the purchase or bill of sale, so that the jury might ascertain and find whether or not such pretended purchase or bill of sale was a sham or device to cover up and avoid the crime of theft. (Clark’s Crim. L., p. 262, and note; Prator v. The State, 15 Texas Ct. App., 363; Roberts v. The State, 17 Texas Ct. App., 82.) The instruction given did not properly present the question of good faith.
As to the other objection to the charge, it is not likely to arise on another trial, inasmuch as John Phillips, one of the defendants, and the one involved in the supposed error, has been acquitted on this trial.
For the errors discussed, the judgment is reversed and the cause is remanded for another trial.
' Reversed and remanded.
[Opinion delivered October 28, 1885.]